Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and arguments, filed 01/07/2021, with respect to the independent claims have been fully considered and place the application in condition for allowance.  The previous rejection of record has been withdrawn due to the Applicant’s explanation of the subsequent water release structures. 
Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed toilet with collection chamber is considered allowable due to the reservoir therein configured to provide the system a subsequent release of water after the flushing cycle has completed. In particular, the reservoir is configured to receive and store a portion of the pressurized water supplied by the water source during a flush cycle, and to release the portion of the pressurized water to the internal rim cavity after the flush cycle is completed, such that the portion of the pressurized water flows to the bowl cavity and facilitates maintaining of the water seal provided by the volume of water in the bowl cavity during the flush cycle and after the flush cycle. These features include the technical advantage of ensuring that an effective water seal is in place preventing the back flow of odors from the septic system. These features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754